Citation Nr: 9931287	
Decision Date: 11/03/99    Archive Date: 11/17/99

DOCKET NO.  97-04 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.

2.  Entitlement to an increased evaluation for postoperative 
residuals of left knee arthrotomy, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	D. Gregory Rogers, Attorney


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel





INTRODUCTION

The veteran served on active duty from August 1963 to June 
1967.  This appeal arises from a September 1996 rating 
decision of the Department of Veterans Affairs (VA), Atlanta, 
Georgia, regional office (RO).  

On his VA Form 9 received in January 1997, the veteran raised 
the issue of entitlement to a total rating based on 
individual unemployability.  That issue is referred to the RO 
for initial adjudication.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims.

2.  No chronic left shoulder pathology was found during 
service, and the complaints of shoulder dislocation reported 
in 1966 apparently resolved prior to separation from service; 
a chronic left shoulder disability was first noted by 
objective evidence of record in 1996, and there is no 
objective medical evidence of a nexus between the veteran's 
current left shoulder pathology, including degenerative 
changes, and his period of service.  

3.  The veteran's service-connected left knee disability is 
currently manifested by pain, swelling, and severe arthritis, 
but not by significant tenderness, laxity, or gait 
disturbance; there is no evidence of ankylosis or limitation 
of leg extension to 30 degrees or more.




CONCLUSIONS OF LAW

1.  A chronic left shoulder disability was not incurred in or 
aggravated by service, and arthritis of the left shoulder may 
not be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1110, 1112 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(1999).  

2.  The criteria for an evaluation in excess of 30 percent, 
for left knee, status post arthrotomy, have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, Codes 5256, 
5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's claims are well grounded 
and that there is no further duty to assist the claimant in 
the development of the claims.  38 U.S.C.A. § 5107 (West 
1991).  No further assistance is required to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5107.  

Left Shoulder Disability

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. § 1110 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999). Service connection for arthritis 
may be granted if the disability is manifested to a degree of 
10 percent or more within one year following the date of 
final separation from service.  38 U.S.C.A. § 1112 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

On the veteran's enlistment examination in August 1963, he 
denied a painful or trick shoulder.  The enlistment 
examination showed normal upper extremities.  In June 1966, 
the veteran reported that he believed he had dislocated his 
left shoulder the day before.  He stated that he had a 
history of old injury.  An orthopedic consultation was 
conducted in August 1966.  History of recurrent dislocation 
of the left shoulder was noted.  The examiner recommended 
that the veteran be admitted to a Naval Hospital for left 
knee surgery and to X-ray the left shoulder.  He was 
hospitalized during September and October 1966.  The 
hospitalization report noted that the shoulder examination 
was essentially unremarkable.  There was full range of motion 
without local tenderness or other abnormality.  X-ray of the 
shoulder was within normal limits.  In view of the veteran's 
lack of confirmed symptomatology, his shoulder was not 
treated during the hospitalization.  There were no further 
treatments for a left shoulder disorder noted during service, 
and the separation examination in June 1967 noted normal 
upper extremities.

A VA examination was conducted in June 1983 for evaluation of 
the veteran's service connected left knee disability.  The 
veteran did not report any left shoulder complaint, and the 
musculo-skeletal examination at that time noted that the 
remaining joints and spine demonstrated full mobility and 
normal muscular development.  On VA examinations in May 1984 
and April 1986, the veteran again did not report any left 
shoulder problems.  

A report of private examination dated in May 1996 is of 
record.  The veteran reported that he injured his left 
shoulder in the Navy while working out in the weight room.  
He stated he had undergone surgery, with a pin inserted in 
the shoulder.  He reported problems with extension of the 
shoulder, and noted that he could not sweep or rake.  
Examination demonstrated restricted range of motion.  X-rays 
showed extensive degenerative disease, deformity of the 
humeral head, and compromise of the glenoid space.  The 
impression was frozen left shoulder with no chance of 
improvement and significant disability due to loss of use of 
the left arm.

A VA examination was conducted in August 1996.  The veteran 
stated that he injured his left shoulder while working out 
with weights in the Navy.  He stated that his shoulder was 
operated on in 1968, and that he had never had full extension 
of the shoulder since that time.  The veteran stated that he 
could not comb his hair or reach over his head at times.  He 
reported shoulder pain, especially with inclement weather.  
On examination, there was a seven centimeter transversely-
oriented scar at the level of the left axilla.  There was 
some disuse atrophy of the left shoulder musculature.  There 
was reduced left shoulder forward elevation and abduction.  
The impression was postoperative status left shoulder 
arthrotomy with a well-healed scar in the left axilla and 
with functional and subjective residuals.  X-rays showed 
advanced degenerative changes with marked narrowing of the 
joint space, marginal osteophyte formation, subarticular 
sclerosis and cystic changes.  There was no evidence of 
recent fracture, dislocation or destructive process.  

In reviewing the record as a whole, the Board notes that no 
chronic left shoulder pathology was found during service, and 
the complaints of shoulder dislocation reported in 1966 
apparently resolved prior to separation from service.  In the 
absence of chronic disability during service, continuity of 
symptomatology is required in order to demonstrate a link to 
service.  38 C.F.R. § 3.303(b) (1999).  In this case, a 
chronic left shoulder disability was first noted by objective 
evidence of record in 1996, nearly three decades after the 
veteran's separation from service.  The veteran was unable to 
provide information as to where he allegedly underwent 
shoulder surgery following service.  There is no objective 
medical evidence of a nexus between the veteran's current 
left shoulder pathology, including degenerative changes, and 
his period of service.  Consequently, the Board has concluded 
that the preponderance of the evidence is against the 
veteran's claim for service connection for a left shoulder 
disability.  Since the weight of the evidence for and against 
the claim is not in relative equipoise, the reasonable doubt 
rule does not apply.  38 U.S.C.A. § 5107 (West 1991); 38 
C.F.R. §§ 3.102, 4.3 (1999).

Left Knee - Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.

The veteran injured his left knee during service in 1965, and 
underwent a repair of torn medial meniscus in September 1966.  
Service connection for left knee condition was granted in 
June 1983, and a 20 percent evaluation was assigned from 
April 1983.  In June 1984, the evaluation was increased to 30 
percent from April 1984, for postoperative status left knee 
arthrotomy.  The veteran contends that he is entitled to a 
higher evaluation.

Musculoskeletal disorders are rated with consideration of the 
resulting functional impairment.  38 C.F.R. §§ 4.1, 4.10, 
4.40 (1999).  The veteran's left knee disability is currently 
evaluated under Code 5261, which provides a 30 percent 
evaluation where limitation of leg extension to 20 degrees is 
demonstrated.  A 40 percent evaluation requires evidence of 
limitation of leg extension to 30 degrees.  38 C.F.R. Part 4, 
Diagnostic Code 5261 (1999).

Under Code 5256, a higher evaluation is available where the 
evidence demonstrates ankylosis of the knee in flexion 
between 10 and 20 degrees.  38 C.F.R. Part 4, Diagnostic Code 
5256 (1999). 

An open irrigation and debridement of the left knee was 
performed in March 1996.  A VA examination was conducted in 
August 1996.  The veteran reported that the left knee was 
swollen, painful, unstable and intermittently tended to lock.  
On examination, the veteran walked with a limping gait and 
with the aid of a cane.  He was unable or unwilling to squat.  
The lateral joint was warm to touch, and there was some 
evidence of soft tissue swelling around the knee.  There was 
increased hypertrophy of the bony structure of the left knee, 
indicating an ongoing arthritic process.  Circumference of 
the thighs at the lower third level was 15 inches on the left 
and 15 1/2 inches on the right.  Circumference of the knees was 
16 inches on the left and 15 inches on the right.  
Circumferences of the calves was 13 inches on the left14 1/2 
inches on the right.  There was a series of well-healed scars 
on the medial, lateral, and extensor aspect of the left knee.  
There was also a 12 centimeter linear, vertically-oriented 
scar on the medial aspect of the joint.  There was a 6.5 
centimeter linear scar on the anterolateral aspect of the 
left knee.  Left knee extension was about 10 degrees from the 
natural position and flexion was to 130 degrees.  There was 
definite lateral instability of the left knee.  McMurray sign 
and patellar grinding tests could not be performed due to 
discomfort, but it was obvious that the veteran had severe 
osteoarthritis of the left knee.  The diagnosis was 
postoperative status medial and lateral meniscectomies of the 
left knee with ongoing severe osteoarthritis.  

The most recent VA examination was conducted in September 
1998.  The veteran reported that he was working 40 hours per 
week doing supervisory work for an architectural and 
contracting company.  He stated that he had not visited a 
physician in more than seven months.  He complained of aches 
and pains in the left knee after standing on it for three 
hours or walking on it for three hours.  Pain increased with 
cold or damp weather, and improved with sitting or resting 
for 30 minutes or so.  The veteran described the level of 
pain as 6/10.  He stated that the knee "popped out of 
joint" once or twice per week.  On examination, the left 
knee was diffusely swollen, and approximately two centimeters 
larger in circumference than the right.  There were three 
well-healed, not infected nontender scars in the knee area.  
There was no fluid in the joint.  Anterior drawer and 
McMurray's signs were negative, and there was no localized 
tenderness.  The veteran was able to flex the knee to 130 to 
135 degrees, and extend it to 0 degrees.  The knee was 
stable.  He was able to stand on each knee while flexing the 
other.  Gait, posture, and carriage were normal.  The veteran 
got into and out of the waiting room chair, on and off the 
examining table, and dressed and undressed at ease without 
pain, discomfort, hesitancy, or slowness.  X-rays showed 
severe degenerative arthritis.  

The Board notes that the veteran's left knee disability 
appears to have improved significantly since the August 1996 
VA examination.  The most recent VA examination shows some 
swelling and complaints of pain, but no significant 
tenderness, laxity or gait disturbance.  The veteran no 
longer walked with a cane.  Neither of the VA examinations of 
record demonstrated the limitation of extension to 30 degrees 
or more which would entitle the veteran to a 40 percent 
evaluation under Code 5261.  38 C.F.R. Part 4, Diagnostic 
Code 5261 (1999).  The veteran is not entitled to an 
evaluation in excess of 30 percent under code 5256 since 
ankylosis of the knee joint has not been shown.  38 C.F.R. 
Part 4, Diagnostic Code 5256 (1999).  

The Board has considered the provisions of 38 C.F.R. §§ 4.40, 
4.59 (1999) and finds that the veteran's degree of functional 
loss is contemplated by the current 30 percent evaluation, 
since that evaluation is in excess of that contemplated for 
the limitation of extension demonstrated on examination.  The 
most recent VA examination failed to demonstrate a level of 
functional loss in excess of the current evaluation, which 
the Board notes is at the level of a severe knee impairment 
under Code 5257.  The Board concludes that the veteran is not 
entitled to an evaluation above 30 percent for his left knee 
disability.  Since the weight of the evidence for and against 
the claim is not in relative equipoise, the reasonable doubt 
rule does not apply.  38 U.S.C.A. § 5107 (West 1991); 38 
C.F.R. §§ 3.102, 4.3 (1999).


ORDER

Service connection for a left shoulder disability is denied.

An evaluation in excess of 30 percent for postoperative 
residuals of left knee arthrotomy is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

